In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, the appeal is from an order of the Supreme Court, Suffolk County (Werner, J.), entered April 4, 2002, which granted the petition.
Ordered that the order is affirmed, without costs or disbursements.
Where, as here, an insured is required to provide notice of a claim as soon as practicable, such notice must be given within a reasonable time under all of the circumstances (see Matter of Interboro Mut. Indem. Ins. Co. v Brown, 300 AD2d 660 [2002]). Under the circumstances of this case, the appellant failed to file written notice of his uninsured motorist claim as soon as practicable as was required by his insurance policy (see Matter of Interboro Mut. Indem. Ins. Co. v Brown, supra; Matter of Interboro Mut. Indem. Ins. Co. v Callender, 288 AD2d 474 [2001]; Matter of Eagle Ins. Co. v Bernardine, 266 AD2d 543 [1999]). He also failed to sustain his burden of demonstrating due diligence or a reasonable excuse for the delay in ascertaining the alleged tortfeasor’s insurance status (see Matter of Continental Ins. Co. v Josephson, 280 AD2d 546, 547 [2001]; Matter of Eagle Ins. Co. v Bernardine, supra). Thus, the Supreme Court properly granted the petition to permanently stay arbitration of the claim for uninsured motorist benefits.
The appellant’s remaining contentions are without merit. Smith, J.P., Luciano, Adams and Rivera, JJ., concur.